Citation Nr: 0308311	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  91-48 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for a left hand 
disability, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

In a July 1972 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
service connection was granted for "rheumatoid arthritis, 
history of, no objective dysfunction" and a noncompensable 
rating was assigned.  In an April 1982 RO rating decision, 
the disability was reclassified as "psychological 
musculoskeletal reaction" and a 10 percent rating was 
assigned.  In a December 1990 rating decision, the RO 
reclassified the disability as "traumatic arthritis of left 
hand" and denied an increased rating.

This appeal arises from the December 1990 and later RO rating 
decisions that denied an increased rating for the service-
connected left hand disability, which remains rated as 10 
percent disabling.  

In October 1992 the Board of Veterans' Appeals (Board) found 
that reclassification of a disability which had been in 
effect for over 10 years in effect terminated service 
connection for arthritis of certain joints and violated the 
rules against severance found at 38 C.F.R. §§ 3.105(d), 
3.957.  The Board remanded the appeal to the RO for 
additional development.

In April 1996, the RO issued a supplemental statement of the 
case (SSOC) addressing the denial of service connection for 
generalized arthritis and the denial of an increased 
evaluation for traumatic arthritis of the left hand.

In a March 1998 decision, the Board denied entitlement to 
service connection for generalized arthritis.  Thus, that 
issue is no longer before the Board.  In its decision, the 
Board again remanded the issue of an increased rating for the 
left hand for additional development.  The case has returned 
to the Board and is ready for adjudication.  

In October 1998, the veteran reported that his left hand 
weakness caused additional problems with his right hand, 
which raises the issue of service connection for a right hand 
disability on a secondary basis.  This is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The left hand disability is currently manifested by a 
fused carpometacarpal (CMC) joint of the thumb with favorable 
ankylosis.  

2.  The left hand disability causes additional disability due 
to numbness, weakness, and pain, and additional pain, 
incoordination, and weakness during flare-ups and on exposure 
to cold.  

3.  A left hand surgery scar is asymptomatic and does not 
produce any functional impairment.  


CONCLUSION OF LAW

1.  The criteria for a 20 percent schedular rating for left 
hand disability are met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5224 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect complaint of 
pain in the left hand ring finger and reports of trauma 
caused by repeatedly striking this area.  An impression of 
tenderness due to trauma, rule out tendonitis and arthritis, 
was given.  A separation examination report reflects that the 
veteran had joint problems in his hands and was taking 
salicylates for this. 

A June 1972 VA examination report reflects complaint of hand 
pain and other joint pains in service.  Cold weather caused 
pain in the joints.  The examiner noted that there were no 
objective symptoms at present.  X-rays of the hands showed no 
bony abnormality.  The relevant diagnosis was history of 
rheumatoid arthritis of the hands without objective evidence 
of dysfunction.

In a July 1972 RO rating decision, service connection was 
established for history of rheumatoid arthritis, no objective 
dysfunction.  A noncompensable rating was assigned under 
Diagnostic Code 5002.

A February 1980 VA treatment report indicates that the 
veteran reported increased joint pain and that more joints 
were involved.  He reported left hand and thumb pain, among 
others.  The examiner noted that there was no sign of acute 
inflammation and attributed the symptoms to status post 
rheumatoid arthritis, initial stage, relieved with anti-
inflammatory drugs.

In a rating decision of April 1982, the RO reclassified the 
veteran's disability as "psychological musculoskeletal 
reaction," and assigned a 10 percent rating effective from 
June 6, 1980, under Diagnostic Code 9505.

In September 1982, Dr. Leib felt that earlier diagnoses of 
rheumatoid arthritis had been made in error.  The doctor felt 
that the veteran had fibrositis, a disease of long duration 
which causes pain, but which never becomes more serious.  Dr. 
Leib classified the condition as a musculoskeletal disorder 
of unknown etiology.

In February 1990, the RO received a letter from Christopher 
Reid, MD.  According to Dr. Reid, the veteran's January 1990 
symptoms of chronic arthritis were consistent with soft 
tissue rheumatism.  X-rays were positive for the left thumb 
only.

In May 1990, the veteran requested an increased rating.  He 
reported private treatment from 1979 to the present by Drs. 
John Dickard, Edward Leib, Christopher Reid, and Pamela 
Reinhardt.

In a May 1990 letter, Dr. Leib noted that the veteran's prior 
diagnosis of fibrositis was made "for lack of a better 
diagnosis."  Another May 1990 letter from Dr. Reid reflects 
complaint of pain in the left 1st CMC joint.  X-rays showed 
moderately severe degenerative changes of the left 1st CMC 
joint.  Dr. Reid found appreciable swelling around the left 
1st CMC joint with tenderness and recommended arthrodesis.

In June 1990, Dr. Rinehart reported to the RO that the 
veteran had complained of increasing pain in his left thumb 
since 1987.  He also had significant pain of the fourth 
proximal interphalangeal (PIP) joints, right greater than 
left.  Appreciable swelling about the left 1st CMC joint was 
noted with moderate localized tenderness.

Also received in June 1990 was a July 1980 letter from Dr. 
John Dickard indicating treatment for painful joints, which 
were often stiff and slightly swollen.

In July 1990, the RO received reports indicating that Dr. 
Leib examined the veteran at various times.  Continued 
symptoms of pain were noted.  In September 1988 mild 
crepitation of the left 1st CMC joint was noted.  The veteran 
had bilateral hand pain and possible mild right carpal tunnel 
syndrome was reported.  The veteran received an injection of 
aristospan in his left 1st CMC joint.

In July 1990, the veteran underwent a VA general medical 
examination.  The examiner noted an array of vague, 
nondescript symptoms such as chest pain, back pain, 
temporomandibular junction syndrome, pain in the hands, 
particularly in the left metacarpal phalangeal (MP) joint, 
pain in the thenar space on the left, as well as knee, hip 
and other joint pains.  On examination, moderate tenderness 
was noted at the left MP joint.  It is not clear which MP 
joint was tender; however the examiner then noted that the 
left thumb had limited motion.  It could not oppose to touch 
the little finger.  The examiner then, however, noted that 
there was good dexterity and agility.  The relevant diagnoses 
were: degenerative joint disease of the left MP joint, 
possibly secondary to trauma; and, rheumatoid arthritis 
cannot be clearly identified as the cause.  The examiner 
noted that the veteran's "litany of symptoms" were 
excessive and disproportionate to the findings.

In December 1990, the veteran underwent surgery for left 1st 
CMC joint fusion.

In a December 1990 rating decision, the RO reclassified the 
left hand disability as one of traumatic arthritis of the 
left hand.  The previous 10 percent rating was continued; 
however the disability was recoded under Diagnostic Code 
5010-5224.  

In January 1991, the RO received the veteran's notice of 
disagreement (NOD).  He stated that the surgery fused the 
left thumb joint.  He reported that his job entailed working 
on electrical meters with small and intricate parts, and that 
the condition was more than 10 percent disabling.  

In May 1991, the veteran submitted his substantive appeal.  

In October 1992, the Board remanded the appeal to the RO for 
an orthopedic examination and a diagnosis concerning the 
claimed multiple joint disorder.  

In January 1993, the veteran underwent VA compensation and 
pension examinations of the hand, thumb, and fingers, bones, 
and joints.  The reports reflect that the veteran was right-
handed.  He complained of weakness of grip and reported that 
as an electrician he worked with wires.  The examiner noted a 
scar over the left thumb.  Thumb range of motion was normal 
except for extension of the distal phalanx.  There was no 
swelling but there was tenderness over the carpals.  No 
weakness of grip was detected, but the veteran reported that 
left hand weakness interfered with his work and in cold 
weather, the weakness worsened. 

A June 1993 VA orthopedic consultation report reflects that 
the veteran took 12 Ecotrin(r) tablets per day for hand 
swelling.  The left 1st CMC joint was fused; however, the 
left thumb abducted to 60 degrees compared to 85 on the 
right.  The first MP joint flexed to 60 degrees on the left, 
compared to 65 on the right.  Flexion of the left thumb DIP 
joint was to 55 degrees compared to 60 on the right.  The 
range of motion of other metacarpal phalangeal was to 90 
degrees, PIP joints were to 95 degrees, and DIP joints were 
to 45 degrees.  An incision scar was well healed.  

During a September 1993 VA compensation and pension 
examination, the examiner reported that the left 1st CMC 
joint was fused.  The left thumb abducted to 60 degrees 
compared to 85 on the right.  The first MP joint flexed to 60 
degrees on the left, compared to 65 on the right.  Flexion of 
the left thumb DIP joint was to 55 degrees compared to 60 on 
the right.  The range of motion of other metacarpal 
phalangeal was to 90 degrees, boxer IP joints were to 95 
degrees, and DIP joints were to 45 degrees, all of which were 
normal.  Tenderness and decreased grip strength.  An incision 
scar was well healed.  X-rays showed a fused 1st CMC joint.

In October 1994, the RO received VA inpatient and outpatient 
treatment records indicating treatment during the 1980s and 
1990s for various health problems.  The more recent reports 
are briefly discussed below.  

A January 1991 X-ray showed metallic orthopedic pins at base 
of the 1st CMC joint.  A February 1991 X-ray showed that 
three metallic pins had been removed.  A February 1991 
orthopedic consultation report reflects occupational therapy 
for the left hand.  A spica thumb brace was supplied for the 
left hand.  In March 1991, X-rays of the left thumb showed 
sclerosis at the left 1st CMC joint showing no significant 
change from the previous examination.  In April 1991 X-rays 
of the left thumb showed mild "osteopenic" changes and 
status post MP joint fusion of the left third digit and 
sclerosis at the CMC joint of the first digit of the left 
hand.  An April 1991 treatment report reflects that the 
fusion appeared to be solid.  Pain was attributed to 
tendonitis.  In May 1991, the pain had decreased and left 
wrist flexion had increased to 80 degrees and extension was 
considered to be full.  An August 1991 report notes that the 
wound had healed.  There was pain along the medial side of 
the thumb and paresthesias in the next two fingers.  Pinch 
grip was equally, bilaterally.  The CMC joint received an 
injection for pain.  A September 1991 X-ray report notes no 
obvious bony or joint abnormalities and no soft tissue 
calcifications.  The impression was a grossly normal right 
hand and arthritis in the left and right bone unions.  A 
September 1991 diagnostic laboratory report indicated no 
evidence for carpal tunnel syndrome at that time.  In 
September 1991, the veteran reported numbness at the wound 
site.  He also reported pain in the right CMC joint, but not 
as severe as on the left.  

X-rays taken in August 1995 showed a few small subcortical 
cysts in the distal end of the first metacarpal, bilaterally, 
and status post fusion of the left first CMC joint, otherwise 
unremarkable hands.

An August 1995 rheumatology clinical examination report notes 
that the veteran had degenerative joint disease of the first 
CMC joint of the left hand.  

In an August 1995 letter, Fern E. Likhite, M.D., reported 
treating the veteran; however, the treatment was not relevant 
to the left hand disability.  

In September 1995, the veteran reported that the August 1995 
VA examination was inadequate. 

In an April 1996 SSOC, the RO determined that any ankylosis 
of the left thumb CMC joint is at a favorable angle.

In its March 1998 decision, the Board remanded the left hand 
rating issue to the RO for additional development. 

In May 1998, Dr. Laperle noted significant left hand pain and 
associated stiffness.  Additional painkillers were to be 
tried.  

In September 1998, Dr. Laperle opined that the veteran had 
inflammatory osteoarthritis of the hands with persistent, 
chronic symptoms that would impact his ability to perform 
fine maneuvers with his hands or prolonged work with his 
hands. 

In October 1998, the veteran reported that left hand weakness 
caused additional problems with his right hand.  He reported 
that his service-connected left hand disability made it hard 
to don and doff the electrician's rubber gloves that he wore 
at his job.  He submitted treatment reports, dated in the 
1990s, from Dr. Reinhardt reflecting treatment for the left 
hand at various times.  

A May 1999 VA compensation and pension examination of the 
hand, thumb, and fingers reflects that the veteran complained 
of morning stiffness in the hands, limitation of motion in 
the wrists and fingers, and pain and swelling on prolonged 
use.  Anti-inflammatories, warm baths, and acetaminophen 
provided some relief.  The examiner noted that the service-
connected left (minor) hand disability reduced his dexterity, 
which caused problems in the workplace, especially when 
working outdoors in cold weather.  Under those circumstances, 
pain might persist for several days.  There was also 
occasional numbness in the left thumb and nearby fingers.  
The veteran reported weakness in left grip strength and pain 
on use of the left thumb.  

The left thumb extended to 74 degrees, compared to 82 degrees 
on the right.  The left thumb seemed to have about 3/4 of the 
strength of the right thumb, with only 1/2 of the strength in 
flexion.  The thumb could oppose each finger.  Sensation and 
pulses were normal.  May 1999 X-rays showed increasing 
degenerative arthritis of the left 1st CMC joint.  The 
examiner felt that X-rays might reflect a normal aging 
process.  

In September 1999, the veteran reported that his private 
physician thought that the supposedly fused joint was moving.  
He reported that he had pseudoarthrosis of the fused joint.  

Later received VA outpatient treatment reports reflect 
treatment at various times for the left hand with continued 
complaint of left hand and thumb pain.  In August 1999, the 
veteran was unable to completely extend the left hand, and 
thumb-finger opposition was described as poor.  In September 
1999, "pseudoarthrosis" was suspected and additional 
surgery vs. a prosthetic joint was discussed.  

In February 2003, the Cleveland RO Tiger Team Unit sent a 
letter to the veteran notifying him of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  According to 
a report of contact dated in February 2003, the veteran 
responded by telephone and reported that he had no recent 
treatment, that all the facts appeared to be in the record, 
and his VA doctor had recently found pseudoarthrosis of the 
service-connected left hand joint.  In February 2003, the RO 
issued an SSOC.

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim where there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary 
(i.e., to VA), that is necessary to substantiate the claim.  
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.

In essence, the veteran in this case has been notified as to 
the laws and regulations governing the evaluation of his 
service-connected left hand disability.  He has, by 
information letters, rating actions, a statement of the case 
and supplemental statements of the case, been advised of the 
evidence considered in connection with his claim and what 
evidence that is potentially probative or not probative of 
the claim.  38 C.F.R. § 3.159(b)(1), (e).  The RO has 
attempted to obtain, and has associated with the claims file, 
all pertinent service records, VA medical records, and the 
private medical records identified by the claimant.

The Board notes that this issue has been the subject of two 
prior remands and has been on appeal since 1990.  Even though 
the most recent compensation and pension examination was 
completed nearly 4 years ago, the Board will not request a 
fresh compensation and pension examination.  To do so would 
only further delay adjudication with no additional benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The Board emphasizes that by letter dated 
in February 2003, the RO notified the veteran of the 
provisions of the VCAA and its potential impact on his claim, 
allowing him an additional period of time in which to present 
evidence and/or argument in support of the appeal.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  In February 
2003, the veteran reported that he had no further evidence or 
argument to submit.  He did not assert any further worsening 
of the left hand.  

III.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2002).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2002). 

Favorable ankylosis of the thumb of either hand warrants a 10 
percent evaluation.  Ankylosis is considered to be favorable 
when the ankylosis does not prevent flexion of the tip of the 
thumb to within 2 inches (5.1 cm.) of the median transverse 
fold of the palm.  It is unfavorable when it precludes such 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002).

A fused CMC joint with favorable ankylosis currently 
manifests the disability.  There is evidence of additional 
disability due to numbness, weakness, and pain, and 
additional painful motion, incoordination, and weakness 
during flare-ups and on exposure to cold.  During the nearly 
13 year appeal period, no specific inquiry has been made as 
to whether the ankylosis would prevent flexion of the tip of 
the thumb to within 2 inches of the median transverse fold of 
the palm, yet in an April 1996 SSOC, the RO has determined 
that any ankylosis is favorable.  The Board notes that there 
is evidence of reduced dexterity of the thumb, although full 
or nearly full range of motion of the left thumb has been 
noted during the appeal period.  Some reports reflect that 
the thumb is able to oppose the little finger; a July 1990 
report says that it cannot oppose the little finger, and in 
August 1999, a private physician said that thumb-finger 
opposition was poor.  The Board finds, however, that because 
there is nearly full range of motion of the non-ankylosed 
joints of the left thumb, the left thumb can flex to within 2 
inches of the medial transverse fold.  Thus, the criteria for 
unfavorable ankylosis under Diagnostic Code 5224 are not more 
nearly approximated.  

Considering the tenets of DeLuca, however, the Board must 
inquire whether the service-connected left hand disability 
produces any additional functional limitation.  There is 
medical evidence of tenderness to palpation, incoordination 
in fine movements required of an electrician, and occasional 
flare-ups of pain and weakness on use and during cold 
weather.  Applying 38 C.F.R. § 4.40 and noting that pain on 
use is equivalent to a seriously disabled joint, the Board 
must consider a higher rating.  In this case, the Board finds 
that throughout the appeal period, the level of impairment 
more nearly approximates the criteria for unfavorable 
ankylosis.  Thus, the Board will grant a 20 percent rating 
for the left hand disability under Diagnostic Code 5224.  

In granting the higher rating, the Board has considered that 
although degenerative arthritis of the left CMC joint was 
previously shown, that joint was surgically fused, which 
essentially eliminates the diagnosis of degenerative 
arthritis; however, recently, the veteran and his doctor have 
note pseudoarthrosis of he CMC joint, which the Board has 
considered to be part of the additional pain and 
incoordination for which a higher rating is assigned herein. 

The Board has considered, as did the RO, whether the changes 
to 38 C.F.R. § 4.71a with respect to ankylosis and limitation 
of motion of the fingers, effective August 26, 2002, 67 Fed. 
Reg. 48,784-48,787 (July 26, 2002), affect the rating of this 
disability.  The criteria for rating ankylosis of the thumb, 
Diagnostic Code5224, did not change, although the new version 
reminds the rater to consider whether a rating for amputation 
is appropriate, or a rating based on interference with 
function of the other fingers of the hand.  In this case it 
is clear that an amputation rating is not appropriate because 
significant useful function of the thumb remains, although 
diminished by pain, weakness, and limitation of motion.  Nor 
is it shown that function of the other fingers is 
significantly affected.

There is no evidence that the left thumb surgery scar is 
tender, painful, or symptomatic in any way, and the veteran 
has not alleged such symptom.  Thus, there is no basis for a 
separate rating for that scar.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective prior to and on August 30, 2002).

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, additional impairment has been considered and an 
additional 10 percent has been assigned.  The disability has 
not been shown to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

A 20 percent evaluation for left hand disability is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

